UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------     X           ") snvv
                                            !': .i '"'D('   l   :" '            I
MCGRAW HILL LLC, BEDFORD, FREEMAN
WORTH PUBLISHING GROUP, LLC,
                                    &
                                            ' : ~()( 'l/\ '. i:.~..'T           I
ELSEVIER INC., PEARSON EDUCATION,           1· r :   f:CTkONlCALl Y FIT~ED
INC., and CENGAGE LEARNING, INC.,

       Plaintiffs,                          L. ~:_-_;:jf11 &J
               -v-

DOE 1 d/b/a ABETTERDEAL3,
DAPROPHITT, and NICENICHE; DOE 2            20-cv-00356 (JSR)
d/b/a/ TRADY34, DOE 3 d/b/a
USGOODSELLER99, DOE 4 d/b/a
JESKATBOOKS, FATBOOKS, and CADABRA
STORE, DOE 5 d/b/a
SHAREYOURFEELINGS and SHARE YOUR
FEELINGS, DOE 6 d/b/a JENNYLUO897,
MIHOYO, and GOODIES897, DOE 7 d/b/a                       ORDER
DAYSDISCOUNT, DOE 8 d/b/a THE-BOOK-
LIFE and THE-BOOK-LIFE, DOE 9 d/b/a
FAIRDEALS_73, GRACIAS18,
ZENITHBOOKS, and
DELHIBOOKSTORE2017, SANJAY MITTAL;
DENIS OKHMAN, JULIE HALE, NATHAN
HALE, BURHAN AYDIN, OZODBEK
ABDULAZIZOV, HAFIZE BUDAK, BENJAMIN
LEVY, STEVEN NOE, BUY IT NOW
BARGAINS LLC, and FIVE TO ONE
LIQUIDATORS, LLC,

       Defendants.
-----------------------------------     X


JED S. RAKOFF, U.S.D.J.

     On January 15, 2020, Judge Castel, sitting in Part I,

granted the ex parte motion of plaintiffs McGraw Hill LLC,

Bedford, Freeman & Worth Publishing Group, LLC, Elsevier Inc.,

Pearson Education, Inc., and Cengage Learning, Inc. for                 (1) a

temporary restraining order against defendants,       (2) an order to
show cause why a preliminary injunction should not issue,   (3) an

order authorizing expedited discovery, and (4) an order

authorizing alternate service by electronic mail (collectively,

the "Ex Parte Order"). An adversarial hearing on the Ex Parte

Order was set for January 28, 2020. However, plaintiffs' counsel

has now informed the Court that   (a) service of process was not

effectuated until January 23, 2020, and defendants only had

until January 22, 2020 to file and serve their answering papers,

(b) certain parties need additional time to finalize the terms

of a stipulated preliminary injunction, and (c) certain parties

as well as non-party banks need additional time to complete

expedited discovery. Accordingly, the "order to show cause"

hearing previously scheduled for January 28, 2020 is hereby

adjourned to February 11, 2020 at 11:00 a.m. Furthermore,

defendants' answering papers will now be due February 4, 2020 at

5:00 p.m., and plaintiffs' reply papers, if any, will be due

February 6, 2020 at 5:00 p.m. The temporary restraining order,

which was previously set to expire on January 29, 2020, will

remain in effect until February 12, 2020.

     SO ORDERED.

Dated:    New York, NY
          January 24, 2020               JED S. RAKOFF, U.S.D.J.




                                  2
